NOTICE OF ALLOWABILITY / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS forms filed on August 6, 2020 and September 29, 2020 are hereby acknowledged and have been placed of record.  Please find attached a signed copy of the aforementioned IDS forms.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The prior art, alone or in combination, did not show or teach a rotary sprinkler system including the details of the pressure control valve comprising a threaded lead screw control, and a magnetic coupling arrangement having an internal magnet associated with the lead screw and an external magnet associated with a pressure control motor, as well as the details of the water powered oscillator comprising a flow diverter within a sealed chamber, and a magnetic coupling arrangement having an internal magnet associated with the flow diverter and an external magnet .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent to Lichte et al., and US Patent Application Publications to Roberts, Wright, III et al. and Klinefelter et al., are cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARREN W GORMAN/Primary Examiner, Art Unit 3752